Citation Nr: 0901338	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  08-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1962 Board of Veterans' Appeals (Board) decision 
which denied entitlement to service connection for 
schizophrenic reaction.

(The veteran's claim of entitlement to an effective date 
earlier than December 3, 1998, for the grant of service 
connection for schizophrenic reaction is the subject of a 
separate Board decision.)

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1961 to February 
1962.

This matter is before the Board on appeal from a November 
2006 decision of the Department of Veterans Affairs (VA), 
Regional Office (RO), in San Juan, Puerto, Rico, which denied 
entitlement to an effective date earlier than December 3, 
1998, for the grant of service connection for schizophrenic 
reaction.  In his Appeal To Board Of Veterans' Appeals (VA 
Form 9) received by the RO in May 2007, the veteran raised 
the issue of CUE in a November 1962 Board decision.  

In a Statement In Support Of Claim (VA Form 21-4138) received 
by the Board in December 2008, the veteran indicated that he 
wished to revoke the authority of the Puerto Rico Public 
Advocate For Veterans Affairs (PRPAVA) to act as his 
representative.

In the December 2008 VA Form 21-4138, the veteran also 
requested that his case  be advanced on the Board's docket.  
As this matter is currently being adjudicated by the Board, 
the need to consider such a motion by the veteran is deemed 
moot.


FINDINGS OF FACT

1.  In a November 1962 decision, the Board denied service 
connection for schizophrenic reaction.

2.  It is not shown that the correct facts were not before 
the Board or that the statutory and regulatory provisions 
extant at the time were incorrectly applied in the Board's 
November 1962 decision.




CONCLUSION OF LAW

The November 1962 Board decision which denied service 
connection for schizophrenic reaction was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 to 20.1411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter with respect to whether the VA has met 
the notice and duty to assist provisions under the Veterans 
Claims Assistance Act of 2000 (VCAA), the VCAA and its 
implementing regulations do not expressly indicate whether 
such provisions apply to motions alleging CUE in prior final 
decisions of the Board.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that, "as a 
matter of law, the VCAA is inapplicable to CUE claims."  
Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing 
Livesay v.  Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision).  
Thus, given the nature of a motion to revise an earlier 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since the 
evaluation of such a motion is based upon the record as it 
was constituted at the time of the decision as to which 
revision is sought.

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, a prior decision 
shall be reversed or revised.  38 U.S.C.A. § 7111.  The 
moving party seeks to reverse or revise, on the grounds of 
CUE, a November 1962 Board decision which denied service 
connection for schizophrenic reaction.

Motions for review of prior Board decisions on the grounds of  
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in 
a prior Board decision must set forth clearly and  
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  The implementing 
regulation defines CUE as a very specific and rare kind of 
error, of fact or law, that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. §  
20.1403(a) (2008).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  The Court has 
stated that subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, (2) the Secretary's failure 
to fulfill the duty to assist, and (3) a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. §  
20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2008).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. §  
20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 
5107(b) does not apply to a Board decision on a motion to 
revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) 
(2008).

Under the law in effect at that time of the November 1962 
decision, service connection was granted for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C. §§ 310, 315 (1962); 38 C.F.R. § 3.303 
(1962).  A veteran was considered to have been in sound 
condition when examined and accepted for service, except as 
to disorders noted on entrance into service, or when clear 
and unmistakable evidence demonstrated that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
were to be considered as noted.  38 U.S.C. § 311 (1962); 38 
C.F.R. § 3.304(b) (1962).  A preexisting injury or disease 
was considered to have been aggravated by service where there 
was an increase in disability during service, unless there 
was a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 U.S.C. § 315 
(1962); 38 C.F.R. § 3.306 (1962).

The veteran filed an original claim for compensation in March 
1962, following his discharge from service.  At that time, he 
claimed that he had a pre-existing psychiatric disorder which 
had been aggravated by service.  In April 1962, the RO denied 
the veteran's claim.  The veteran appealed that decision.  In 
November 1962, the Board determined that service connection 
for a psychiatric disorder was not warranted.

At the time of the November 1962 Board decision, the evidence 
of record which was considered by the Board included the 
veteran's available service medical records.  His entrance 
examination was negative of any psychiatric disorders.  
Thereafter, in January 1962, the veteran was treated for a 
convulsive disorder.  During his evaluation, he provided a 
history of having episodes of unconsciousness associated with 
hyperkinesis and physical violence, including hitting 
himself, since age 13.  He also reported being hospitalized 
prior to his entry into service after drinking a glass of 
bleach in a suicide attempt.  The diagnosis was chronic 
schizophrenic reaction, not elsewhere classified, manifested 
by symptoms of ataque (unconsciousness with hyperkinetic 
behavior), borderline auditory hallucinations, flatness of 
affect and concreteness of thought, aggressive outbursts, and 
isolation.  The examiner concluded that this had existed 
prior to entry into active service.  He was deemed to be 
totally impaired for further service, and it was noted that 
this had not been incurred in the line of duty.  It was 
recommended that the veteran be permanently separated from 
service.
 
A Medical Board report of medical examination, dated in 
February 1962 and conducted at separation, shows that the 
veteran was said to have schizophrenic reaction, not 
elsewhere classified, which existed prior to service, and 
which had not been incurred in the line of duty.

The evidence of record considered by the Board also included 
a VA examination report conducted in March 1962 which had 
shown a diagnosis of schizophrenic reaction.  The Board has 
also considered the veteran's own statements, to include 
those set forth in his July 1962 VA Form 1-9 in which he 
reiterated that he had a pre-existing nervous condition that 
was aggravated by service.

Based on the record before the Board in November 1962, the 
Board determined that a psychiatric disorder had existed 
prior to service, and that the pre-service psychiatric 
disorder had not been aggravated by service.  The Board 
concluded service connection for a psychiatric disorder was 
not warranted, and the appeal was denied.

In December 1998, the veteran requested that his previously 
denied claim for service connection for schizophrenic 
reaction be reopened.  In a June 2003 Board decision, service 
connection for schizophrenia was granted.  The Board's 
decision was implemented by the RO in July 2003, at which 
time a 100 percent disability rating was assigned effective 
as of December 3, 1998, the date of receipt of the veteran's 
reopened claim.

In August 2006, the veteran requested that he be assigned an 
earlier effective date for his now service-connected 
schizophrenic reaction.  In this letter, and in his May 2007 
VA Form 9, he raised the issue of CUE in the November 1962 
Board decision.  
In the May 2007 VA Form 9, the veteran argues that the 
November 1962 decision was CUE because (1) the Board had not 
considered the contradictory nature of the medical opinions, 
and had not given him the benefit of the doubt; (2) there was 
no pre-service evidence of a psychiatric disorder, and the 
presumption of soundness had not been rebutted by clear and 
unmistakable evidence; and (3) the Board had not provided 
adequate reasons and bases for its decision.

As to the veteran's first allegation of CUE, the Board finds 
that the moving party's allegation of error in the November 
1962 Board decision essentially relates to how the Board 
weighed and evaluated the evidence that was before it.  A 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  The Board weighed the evidence 
before it and reached its decision.  The veteran's allegation 
is essentially a disagreement as to how the facts were 
weighed or evaluated and does not constitute CUE.

As to the veteran's second allegation of error in the 
November 1962 Board decision, that there was no pre-service 
evidence of a psychiatric disorder, and that the presumption 
of soundness had not been rebutted by clear and unmistakable 
evidence, the veteran appears to suggest that the Board did 
not apply the correct law to the evidence at the time of its 
previous decision.

The November 1962 Board decision clearly shows that the Board 
considered the evidence as set forth above, to include the 
fact that there was no evidence of a psychiatric disorder on 
entrance examination; that the veteran was subsequently 
treated for chronic schizophrenic reaction, not elsewhere 
classified; and that the examiners concluded that the 
disorder had existed prior to entry into active service and 
had not been incurred in the line of duty.  While the 
November 1962 decision does not address the presumption of 
soundness in detail, it does point to the competent medical 
evidence of record which had addressed whether the veteran 
had a disability that existed prior to service, and which had 
not increased beyond the natural progression of the disorder 
during service.  This is a logical conclusion and, therefore, 
the interpretation is not an undebatable error.  The 
appropriate laws and regulations in effect at that time were 
cited and applied to the facts of the case that were before 
the Board at that time.  It would seem that the veteran has a 
different interpretation of the evidence and disagrees with 
the weight given, or in this case not given, to certain 
evidence.  As pointed out above, this cannot rise to the 
level of CUE. 

As to the veteran's third allegation of error, the Board 
finds that the November 1962 decision clearly set forth the 
findings of fact as indicated above, applied the relevant 
laws and regulations pertinent to the veteran's claim, and 
reached a conclusion that was adequately explained in the 
body of the decision.  The moving party has not identified 
any specific finding or conclusion in the November 1962 Board 
decision that was undebatably erroneous.  In addition, there 
is no indication that the correct facts, as they were known 
at the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  The evidence before the Board in November 1962 was 
varied on the matter of the etiology of the veteran's 
schizophrenic reaction, which would leave room for debate in 
the weighing of the evidence.

Additionally, at the time of the November 1962 decision, the 
Board was not precluded from relying upon its own medical 
judgment to support its conclusions.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
cannot substitute its own medical judgment for that of 
medical professionals).  A medical member of the Board 
participated in the November 1962 Board decision and was a 
signatory to the determination.  His signature signified his 
agreement with the conclusions that the evidence, considered 
with the application of generally accepted medical 
principles, did not demonstrate that the veteran had 
schizophrenic reaction  that should have been service-
connected.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 
(1995) (holding that the Board's position was substantially 
justified in a pre-Colvin decision in relying on its own 
medical judgment).  As the November 1962 decision was 
ascribed to by the medical member of the panel, it cannot be 
said that all the evidence of record supported the moving 
party's position.  The opinion that the evidence was 
insufficient to establish service connection was supported by 
the medical member of the panel, and the Board apparently 
relied on his medical judgment in deciding the appeal.

Therefore, as the record at the time of the November 1962 
decision included medical evidence both for and against the 
conclusion that the veteran's had schizophrenic reaction that 
had existed prior to service and had not been aggravated by 
service, the moving party's argument remains one that the 
Board should have weighed or evaluated the evidence 
differently, and, thus, cannot form the basis for a finding 
of CUE.  38 C.F.R. § 20.1403(d)(3) (2008).

Based on the foregoing, as the November 1962 Board decision 
contains no error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the 
November 1962 Board decision was not clearly and unmistakably 
erroneous in failing to award service connection for 
schizophrenic reaction.

In summary, the Board's November 1962 decision does not 
contain an outcome determinative error.  Thus, that decision 
is not clearly and unmistakably erroneous. The moving party's 
motion for revision of that decision is denied.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2008).


ORDER

The motion for reversal or revision of the November 1962 
Board decision on the basis of CUE is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


